                                                   Notice Recipients
District/Off: 0207−1                       User: admin                        Date Created: 4/30/2021
Case: 1−16−43278−nhl                       Form ID: 769                       Total: 11


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee      USTPRegion02.BR.ECF@usdoj.gov
aty         Barry R Feerst         barry@brfesq.com
aty         Barry R Feerst         brfesq236@hotmail.com
aty         Levi Huebner          newyorklawyer@msn.com
aty         M David Graubard            dgraubard@keragraubard.com
                                                                                                        TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          CNG Foods LLC          1376 Coney Island Avenue          Brooklyn, NY 11230
ptcrd       Barry R. Feerst & Associates      194 South 8th Street       Brooklyn, NY 11211
ptcrd       Baruch Aryeh Stern        1789 East 17th Street      Brooklyn, NY 11229
ptcrd       Eileen Prensky       382 Central Park West        Apt 5R       New York, NY 10025
ptcrd       Isaac Shteierman       1414 Kings Hwy          Brooklyn, NY 11230
aty         Barry R Feerst      194 South 8th Street        Brooklyn
                                                                                                        TOTAL: 6
